Citation Nr: 1119635	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to October 1967.  His awards and decorations include the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD and assigned a 30 percent rating, effective from May 2, 2005; and denied entitlement to a total disability rating based on individual unemployability.  In a January 2007 rating decision, the RO granted a 50 percent rating for PTSD from May 2, 2005.

The Veteran testified before a Decision Review Officer at a January 2007 hearing at the RO.  In October 2007, the Veteran also testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.  In December 2007, the Veteran submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304.

In an October 2008 decision, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's October 2008 decision, and returned the matter for readjudication.  In December 2009, the Veteran's attorney submitted additional medical evidence in support of the claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304.

In a March 2010 decision, the Board denied the claims.  The Veteran appealed the Board's decision to the Court.  In a November 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's March 2010 decision, and returned the matter for readjudication.

In March 2011, the Veteran's attorney submitted a letter from the Veteran's spouse in support of the claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the record is inadequate to determine the current state of the Veteran's PTSD.  A May 2010 letter from the Veteran's wife essentially indicates that his PTSD may have worsened since his previous VA examination in August 2005, more than five years earlier.  The Veteran's wife stated that the Veteran has difficulty making sense out of complex instructions.  She noted that his memory is short and she has to repeat statements, such as phone numbers, again and again for him.  The Veteran's wife stated that he does not focus on any one thing and lacks motivation.  In the context of personal hygiene, the Veteran's wife stated that the Veteran has not kept himself very well lately.  She stated that he let himself go and will not try to do better.  She also stated that he will not let her cut his hair now.  The Veteran's wife stated that the Veteran will not get out of bed at a reasonable time, does not want to leave the house, does not want friends to come over and does not want to visit friends.  In contrast, the August 2005 VA examination report reflects that his recent memory and remote memory were intact.  The Veteran could perform serial 7's.  VA treatment records reflect that the Veteran was consistently described as neatly groomed.  (See August 2005, November 2006 VA treatment records).  An April 2008 VA treatment record indicates the Veteran reported that his PTSD symptoms worsened after he engaged in treatment.  The Board also notes that the Veteran had a Global Assessment of Functioning (GAF) score of 50 at the August 2005 VA examination.  VA treatment records from 2007 through 2009 indicate the Veteran had a lower GAF score of 42.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of this issue.

Additionally, the most recent VA treatment record in the claims folder is dated in July 2009.  Consequently, on remand, an attempt should be made to procure, and to associate with the claims file, records of any pertinent VA treatment that the Veteran may have received since July 2009.  

The issue of entitlement to TDIU is inextricably intertwined with the claim for entitlement to an initial rating in excess of 50 percent for PTSD.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Nevertheless, in the Joint Motion granted by the Court in November 2010, it was stated that the Board erred in its determination that the Veteran's service-connected PTSD and tinnitus did not occur during a single episode of his combat service pursuant to 38 C.F.R. § 4.16(a)(4).  The Joint Motion stated that the parties agree that, "unlike 38 C.F.R. § 4.16(a)(2), section (a)(4) does not require that the disabilities be sustained in a single accident.  Instead, both injuries only must be incurred in combat.  Because Appellant's service-connected PTSD, rated at 50 [percent] disabling, and his service-connected tinnitus, rated at 10 [percent] disabling are both combat incurred, the parties agree the Board should have combined those ratings under 38 C.F.R. § 4.25 for a total disability rating of 60 [percent].  Therefore, the parties submit that the Appellant meets the schedular requirements of 38 C.F.R. § 4.16(a)(4) and that remand is warranted for the Board to evaluate Appellant's claim of entitlement to TDIU on a schedular basis."

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims folder, copies of records of PTSD treatment that the Veteran may have received at the Indianapolis, Indiana, VAMC since July 2009.  If no records are available, an annotation of this fact should be made in the claims folder.

2.  After any records received have been associated with the claims folder, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of the service-connected PTSD.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.

In addition, the examiner should address the impact of the service-connected PTSD on the Veteran's occupational functioning (regardless of his age), to include whether the PTSD renders him unemployable.  

A complete rationale for all opinions expressed must be provided.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to an initial rating in excess of 50 percent for PTSD, and entitlement to a TDIU.  In adjudicating the issue of entitlement to a TDIU, the RO must find, pursuant to the Joint Motion granted by the Court in November 2010, that Appellant's service-connected PTSD, rated at a now mininmum of 50 percent disabling, and his service-connected tinnitus, rated at 10 percent disabling, are both combat incurred, and that those ratings should be combined under 38 C.F.R. § 4.25 for a rating of 60 percent or more (as indicated by adjudication of the PTSD increased rating claim), such that the Appellant meets the schedular requirements of 38 C.F.R. § 4.16(a)(4).  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


